EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received December 22, 2021 (the “Response”).  
In response to the Response, the previous (1) drawings objections under 37 C.F.R. § 1.84; (2) objection to claims 1–18 under 37 C.F.R. § 1.71(a); and (3) rejection of claims 1–20 under 35 U.S.C. § 112(b)
are WITHDRAWN.
Claims 1–20 are currently pending.  

Allowable Subject Matter
Claims 1–20 allowed.
Regarding claim 1, the prior art of record does not teach sending, by the optimization controller, configuration information to one or more network components to change respective IP address allocations based on the minimized IP address allocations; and sending, by the optimization controller, transaction information to one or more IP address providers to change the IP address inventory based on the minimized IP address inventory costs.
Claims 10 and 19 by analogy.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449